Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2019

                                       No. 04-19-00072-CV

                         IN THE INTEREST OF H. R. M, A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018EM504989
                          Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER
        The clerk’s record is due to be filed with this court on April 15, 2019. See TEX. R. APP.
P. 35.1. Before the due date, the Bexar County District Clerk notified this court that Appellant
has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court